DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 1/11/2022.  

Claims
Claims 2, 5, 12, and 17 have been cancelled.
Claims 1, 3, 4, 6-11, 13-16, and 18-24 are currently pending in the application. 


Response to Arguments
103
In response to the applicant’s arguments regarding Low not disclosing “identifying a request for a transaction with a third-party in response to the digital wallet application being opened…”, the examiner respectfully disagrees.  Low in section [0048] and Fig. 6 discloses that the process is started by the user in step 605 when the user opens up the GUI Wallet application.  Once the user opens the GUI wallet application and logs in, the user accesses a merchant website which then engages the server of the online financial transaction program.  The online financial program then checks if the merchant website is safe and can alert the user via the GUI Wallet application.  Since the GUI wallet application must be opened to start the process of identifying a merchant website associated with the transaction and determining whether the 
In response to the applicant’s arguments regarding Kurian not disclosing “wherein the context data includes information indicating the identification of the third-party, geolocation data, a device identifier (ID) of the client device, and a token corresponding to the transaction account of the electronic credential” and it not being obvious to combine Kurian with Low/Issa, the examiner respectfully disagrees.  To begin, as stated in the Non-Final Rejection filed on 10/21/2021, the limitation "wherein the context data includes information indicating the identification of the third-party, geolocation data, a device identifier (ID) of the client device, and a token corresponding to the transaction account of the electronic credential" does not distinguish over the prior art because it is simply describing the data within the context data and does not manipulate the steps/functions of the client computing device in a manipulative sense.  Here the positively recited steps/functions of the claim are performed the same way regardless of the context data description.  The description of the data within the context data is nothing more than a label.  Therefore, as long as the context data is used to determine a threat level related to a risk of transaction fraud associated with a merchant system, it reads on this limitation as a whole regardless of the description of the context data.  
Even assuming that the description of the context data does hold patentable weight, Issa discloses in section [0037]-[0039] and [0042]-[0044] that a digital wallet fraud guard service executing on a server device (e.g. threat server) receives context data (e.g. transaction type and location of the user) and then determines a threat level based on the context data.  Kurian is just used to disclose the specific type of data that can be used in a digital wallet transaction.  Kurian discloses in section [0043] that the transaction information can include information associated associated with the transaction or a merchant location.  One of ordinary skill in the art knows that an IP address identifies a computing device and since the digital wallet of the mobile device is associated with the transaction, the IP address can be an identifier of the mobile device associated with the transaction.
Since Issa/Low and Kurian all disclose mobile wallet transactions that utiilize transaction data, it would be obvious to replace the transaction data of Issa with any of the transaction data elements of Kurian and then use those specific transaction data elements in Issa to determine a threat level.  One of ordinary skill in the art would find it obvious to use any type of transaction data to determine a threat level.
112
In response to the applicant’s arguments regarding the limitation “wherein the digital wallet fraud guard service determines a threat level related to a risk of transaction fraud associated with a merchant system and based on the context data” being definite, the examiner respectfully disagrees.  On one hand, the claims are directed to the steps/functions of the client device and the applications being executed by the client device (a subcombination). However, and digital wallet fraud guard service being executed on the server device, or if it is outside the scope of the claim that is directed merely to the client device (a subcombination). Therefore it is unclear exactly when infringement occurs. See Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (Bd. Pat. App. &  Int. 2008) (“[W]e hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 4, 6-11, 13-16, and 18-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In this instant case,
Claims 1, 9, and 18 recite “wherein the digital wallet fraud guard service determines a threat level related to a risk of transaction fraud associated with a merchant system and based on the context data.”  The claims are clearly directed to the steps/functions being performed by a client device that includes a digital wallet application and a digital wallet fraud guard agent.  However this limitation is directed to the steps/functions of the digital wallet fraud guard service.  The applicant argues that this limitation distinguishes over the prior art in the previous office action.  Therefore the scope of the claim is unclear as to whether the claims are directed to the steps/functions of both the client device (e.g. digital wallet application and fraud guard agent) 
Further the dependent claims are also rejected as being dependent on the above claims.  

Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 7, 8, 9, 10, 13, 14, 15, 16, 18, 19, 21, 22, 23, and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20110034147 A1 (“Issa”) and US 20100076890 A1 (“Low”) and US 20160026999 A1 (“Kurian”) and US 20150213451 A1 (“Santhana”).

Per claims 1, 9, and 18, Issa discloses a method comprising:
a processor (e.g. microprocessor) (Section [0024] and [0058]); 
a tangible, non-transitory memory (e.g. memory) configured to communicate with the processor (e.g. microprocessor) (Section [0058]); 
a  (e.g. transaction application) stored in the memory, the (e.g. mobile device)… (Section [0032]); 
a digital wallet fraud guard agent (e.g. threat client) stored in the memory and executable by the processor, wherein when executed, the digital wallet fraud guard agent causes the processor to perform operations comprising: invoking the digital wallet application (e.g. transaction application) in response to receiving a user command (e.g. input) via a first user interface (e.g. user interface) associated with the digital wallet fraud guard agent to open the digital wallet application, the digital wallet fraud guard agent (e.g. threat client) being activated (e.g. initiate) in response to the  (e.g. transaction application) application being opened (Section [0032], [0037], [0042], and [0058]);
transmitting, to a digital wallet fraud guard service executing on a server device (e.g. threat server), prior to a transmission of the electronic credential stored within the digital wallet application to the third-party (e.g. the threat level may be used by the threat client to automatically allow or prevent the transaction from occurring or may be presented to the user such that the user is enabled to choose whether to proceed with the transaction), context data corresponding to the requested transaction (e.g. threat request preferably identifies a desired transaction type and a location of the user) (Section [0037]-[0039] and [0042]-[0044]).
wherein the digital wallet fraud guard service (e.g. threat server) determines a threat level (e.g. threat level) related to a risk of transaction fraud (e.g. credit card fraud) associated with a merchant system (e.g. e-commerce or physical retail location) and based on the context data (Section [0021], [0023]-[0028], [0032]-[0033], [0038], and [0043]).  Note: the limitation “wherein the digital wallet fraud guard service determines a threat level related to a risk of transaction fraud associated with a merchant system and based on the context data” does not distinguish over the prior art because it is describing functions that are being performed by the 
receiving, form the server device (e.g. threat server) of the digital wallet fraud guard service, prior to transmission of the electronic credential stored within the digital wallet application to the third-party, an indication of the threat level (e.g. threat level) (Section [0037]-[0039]).

Although Issa discloses a fraud detection agent that is activated when a user uses a transaction application in order to notify users of a threat level, Issa does not specifically disclose that the transaction application is a digital wallet application stored in the memory, the digital wallet application installed on the client device and comprising an electronic credential associated with a transaction account; identifying a request for a transaction with a third-party in response to the digital wallet application being opened, the request comprising information indicating an identification of the third-party; generating a second user interface that includes a triggered alert indicator associated with the requested transaction, the triggered alert indicator including an icon for providing a visual indication of the threat level to a user interacting with the second user interface; rendering the second user interface on a display device prior to the electronic credential associated with the digital wallet application being provided to the third-party associated with the transaction request.  
However Low, in analogous art of transaction threat alerts, teaches:
digital wallet application (e.g. GUI-based software application that acts as a wallet) stored in the memory, the digital wallet application (e.g. GUI wallet) installed on the client device and comprising an electronic credential (e.g. credit card information) associated with a transaction account (Section [0010], [0026] and [0027]);
identifying a request for a transaction with a third-party (e.g. merchant website) in response to the digital wallet application (e.g. GUI Wallet) being opened, the request comprising information indicating an identification of a third-party (e.g. merchant website) (Section [0040] and [0048]).
generating a second user interface that includes a triggered alert indicator (e.g. alert) associated with the requested transaction, the triggered alert indicator including an icon for providing a visual indication of the threat level to a user interacting with the second user interface (e.g. the GUI wallet will alert the user) (Section [0015] and [0040] and Fig. 1);
rendering the second user interface (e.g. alert) on a display device prior to an electronic credential associated with the digital wallet application being provided to the third-party associated with the transaction request (Section [0015] and [0040] and Fig. 1).
Although Issa already discloses wherein the digital wallet fraud guard service determines a threat level related to a risk of transaction fraud associated with a merchant system and based on context data.  Low also discloses wherein the digital wallet fraud guard service determines a threat level related to a risk of transaction fraud associated with a merchant system and based on context data (e.g. if the site is a merchant site that is known for engaging in phishing or fraud, then the GUI wallet will alert the user) (Section [0015] and [0040]; Note: the limitation “wherein the digital wallet fraud guard service determines a threat level related to a risk of transaction fraud associated with a merchant system and based on the context data” does not distinguish over the prior art because it is describing functions that are being performed by the digital wallet fraud 

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the threat level alert system of Issa to utilize third-party identification information in order to determine a threat level and rendering the threat on a GUI, as taught by Low, in order to decrease the concerns of the user performing a transaction with a fraudulent merchant (See Low Section [0004]).  Issa discloses a threat client that sends location and transaction information to a threat server when a user is attempting to use a transaction application at the location of a third party.  This location and transaction information is then used by the server to determine a threat level based on the location of the user.  It would be obvious to use the system of Issa with the transaction and merchant data of Low in order to determine a threat level associated with a third party (e.g. merchant) instead of a threat level associated with a location of the third party (e.g. merchant).  One of ordinary skill in the art would find it obvious to use any type of data to determine a threat level for anything that may pose a potential threat.  Further, it would be obvious to one of ordinary skill in the art to substitute the digital wallet of Low for the transaction application of Issa.  Issa in section [0024] discloses “The transaction application 26 is preferably implemented in software, but may be implemented in software, hardware, or a combination thereof.  The transaction application 26 is generally any type of application used to perform a transaction over the network 18 or via local communication (e.g., a WiFi, Bluetooth, or infrared communication link)…”.  Here Issa recites that the transaction application can be any type of application used to perform a transaction, which one of ordinary skill in this art would understand includes the digital wallet of Low. 

Issa/Low discloses a fraud detection agent that sends third party information and location data to a server when a user is using a wallet application in order to alert the user of a threat level with that third party.  Issa/Low further discloses the use of third-party identification information and geolocation data to determine a threat level of a merchant.  However Issa/Low does not specifically disclose wherein the context data includes… a device identifier (ID) of the client device, and a token corresponding to the transaction account of the electronic credential.  
However Kurian, in analogous art of digital wallet transactions, teaches:
wherein the context data includes… a device identifier (ID) of the client device (e.g. IP address), and a token (e.g. account information or token associated with the account) corresponding to the transaction account of the electronic credential (Section [0037] and [0043]).  Note: the limitation “wherein the context data includes information indicating the identification of the third-party, geolocation data, a device identifier (ID) of the client device, and a token corresponding to the transaction account of the electronic credential” does not distinguish over the prior art because it is simply describing the data within the context data and does not manipulate the steps/functions of the client computing device in a manipulative sense.  Further, the context data is used for the functionality of determining a threat level which is performed by the digital wallet fraud guard service.  The digital wallet fraud guard service is outside the scope of the claims that are directed to the steps/functions of the client device.  Therefore the description of the data does not affect the steps/functions of the claim in a manipulative sense.  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not   Further, one of ordinary skill in the art would find it obvious to include any type of data within the threat request of Issa that is sent to the threat server.
	 
	
Although Issa/Low/Kurian discloses a fraud detection agent that alerts a user of a threat level associated with a merchant when performing a transaction using a token, Issa/Low/Kurian does not specifically disclose wherein processing of the transaction is tailored based at least in part on the threat level.  However Santhana, in analogous art of transaction fraud prevention discloses:
wherein processing of the transaction is tailored based at least in part on the threat level (e.g. moderate and high threat levels preferably result in the issuing bank or other financial institution automatically blocking the transaction) (Section [0052]-[0054] and Figs. 5A-5C).  Note: the limitation “wherein processing of the transaction is tailored based at least in part on the threat level” does not distinguish over the prior art because it is not positively recited as a function or step being performed by the client device or computer device of the claims.  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to tailor the transaction processing of Issa/Low/Kurian based on the threat level, as disclosed by Santhana, in order to further protect the user against fraudulent third parties.

Per claims 3, 10, and 19 Issa/Low/Kurian/Santhana discloses all of the limitations of claims 1, 9, and 18 above.  Issa further discloses a method comprising:
wherein the digital wallet fraud guard service retrieves data including a merchant identifier, city (e.g. location information), state, country and fraud information (Section [0023]-[0028] and [0047]).  Note: the limitation “wherein the digital wallet fraud guard service retrieves data including a merchant identifier, city, state, country and fraud information” does not hold patentable weight or move to distinguish over the prior art because it is describing steps/functions of the digital wallet fraud guard service which is outside the scope of the system and the method.

Per claims 6, 13, and 21 Issa/Low/Kurian/Santhana disclose all of the limitations of claims 1, 9, and 18 above.  Santhana further discloses the triggered alert indicator comprises a visual display of different colors (e.g. color-coded), each of the different colors indicating a relative degree of the risk of transaction fraud (Section [0054]).  Note: the limitation “wherein the triggered alert indicator comprises a visual display of different colors, each of the different colors indicating a relative degree of the risk of transaction fraud” does not hold patentable weight as written because it is describing the triggered alert indicator and is not positively recited as a step of the method or a function of the system.  

Per claims 7, 14, and 22 Issa/Low/Kurian/Santhana discloses all of the limitations of claims 1, 9, and 18 above.  Santhana further discloses wherein the digital wallet fraud guard service (e.g. scoring server) is in communication with a merchant fraud threat database (e.g. one or more databases), and wherein the merchant fraud threat database stores a fraud threat assessment in association with the context data (e.g. the merchant URLs visited by the card holder can be compared against a database of known phishing or other problematic websites) (Section [0049]-[0051]).

Per claims 8, 15, and 23 Issa/Low/Kurian/Santhana discloses all of the limitations of claims 1, 9, and 18 above.  Santhana further discloses wherein the digital wallet fraud guard service (e.g. scoring server) is in direct communication with an internal back end services (e.g. backend) via a back-end-to-service channel, and wherein the internal back end services comprise at least one of big data services, transaction analytics, transaction account data, transaction account holder data, or merchant data (e.g. merchant names and URLs) (Section [0049]-[0051]).

Per claims 16 and 24, Issa/Low/Kurian/Santhana discloses all of the limitations of claims 9 and 16 above.  Issa further discloses:
receiving, by the computing device, a request to access threat details (e.g. upon initiation by the transaction application, the threat client sends a threat request) (Section [0023]-[0028] and [0047]);
transmitting, by the computing device, the request for the threat details to a digital wallet fraud guard service (e.g. threat server) of a transaction account provider data center, wherein the digital wallet fraud guard service prepares the threat details (e.g. threat level and information identifying one or more safe locations) (Section [0023]-[0028] and [0047]);
receiving, by the computing device, the threat details (e.g. threat level and information identifying one or more safe locations) (Section [0023]-[0028] and [0047]);
displaying, by the computing device, the threat details (e.g. threat level) (Section [0023]-[0028] and [0047]).

Claims 4, 11, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Issa/Low/Kurian/Santhana, as applied to claims 1, 9, and 18 above, in further view of  US 20170193491 A1 (“Phipps”).

Per claims 4, 11, and 20 Issa/Low/Kurian/Santhana fails to disclose the digital wallet fraud guard agent further causes the processor to further perform operations comprising at least receiving another user input, the other user input comprising at least one of a selection of the merchant system from among a list of merchant systems in response to the geolocation data, or a textual entry of a merchant name, wherein the context data comprises the other user input, and wherein the digital wallet fraud guard service further determines the threat level using data received from the other user input.  However Phipps, in analogous art of mobile transactions, discloses:
the digital wallet fraud guard agent (e.g. mobile transaction app) further causes the processor to further perform operations comprising at least receiving another user input (e.g. tapping or clicking), the other user input comprising at least one of a selection of the merchant system from among a list of merchant systems (e.g. nearby merchants) in response to the geolocation data, or a textual entry (e.g. searches) of a merchant name, wherein the context data comprises the other user input, and wherein the digital wallet fraud guard service further determines the threat level using data received from the other user input (Section [0034]-[0037]).  
It would have been obvious to one of ordinary skill in the art to include in the threat system application of Issa/Low/Kurian/Santhana the ability to select and search for merchants in the application as taught by Phipps since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further, the motivation to combine the ability to search for and select merchants to Issa/Low/Kurian/Santhana is to provide convenience to the user by allowing them to see nearby merchants that they can shop from. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685